Exhibit 10.1

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 034

 

DATE OF CHANGE ORDER: August 4, 2006

 

P&ID HAZOPS Comments

The Agreement between the Parties listed above is changed as follows:

Trend T-0047 is to implement the following P&ID Hazardous Operations (HAZOPS)
review items per trend matrix reference numbers:

 

  1. Remove 2 butterfly valves, 4 ball valves and 4 globe valves in 30” header
piping at storage tanks (Item 1.01).

 

  2. Provide position indicator on HV24021/2, 2 for S-101 - Total- 6 (Item
1.07).

 

  3. Add 2 each flow gauges to each unloading arm at East and West Jetty(Item
1.16)

 

  4. Low pressure discretionary vent, add 3 – 16” vents with actuated butterfly
valves (Item 2.01).

 

  5. Add 1 each position indicator on PV-24002 (Item 2.02).

 

  6. Add 1 each differential pressure with transmitter and local pressure
indicator (PI) upstream of V-103. (Item 3.03).

 

  7. For minimum flow line from in-tank pumps back into storage tanks, use
interlocks to ensure one valve is always open (Item 3.11).

 

  8. Add 10” stainless steel check valve (2 each) between FV-25002 and V-111
(Item 4.09).

 

  9. Add flow indication, 2 places, in blanket gas line GN-25612 (Item 4.11).

 

  10. Add isolation drain valves at V-111 to allow discretionary vent (Item
4.12).

 

  11. Install splash guards at removable spool, 8” line, 2 each discharge line,
32 each (Item 4.19).

 

  12. Change 12” carbon steel 900# ball valves in master meter skid to trunion
valves (Item 8.05).

 

  13. On-line custody calibration system is included in meter package. Item was
cancelled. (Item 8.06).

 

  14. Add 12 inch carbon steel 900# check valves downstream of XV-25954. Item
was cancelled. (Item 8.08).

 

  15. Provide level switches in place of differential pressure type level
transmitters (Item 1.05).

Reference the following attached documents:

 

1) Estimate for P&ID HAZOP Comments Changes (T-0047)

 

2) Payment Milestones (T-0047)

 

1 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 034

 

DATE OF CHANGE ORDER: August 4, 2006

 

P&ID HAZOPS Comments

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 thru 0028, 0031
and 0033)

   $ 86,200,784

The Contract Price prior to this Change Order was

   $ 733,136,784

The Contract Price will be increased by this Change Order in the amount of

   $ 1,366,829

The new Contract Price including this Change Order will be

   $ 734,503,613

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is April 3
2008 (1,095 Days following the NTP)

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: See attached “Payment Milestone – P&ID Hazops
Comments (T-047).

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 2 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 034

 

DATE OF CHANGE ORDER: August 4, 2006

 

P&ID HAZOPS Comments

 

/s/ Charif Souki     /s/ C. Asok Kumar * Charif Souki     Contractor

Chairman

    C. Asok Kumar    

Name

    Project Director     Title        Aug. 24, 2006 Date of Signing     Date of
Signing /s/ Stan Horton       * Stan Horton     President & COO Cheniere Energy
              Date of Signing     /s/ Keith Meyer       * Keith Meyer    
President Cheniere LNG     Aug. 22, 2006     Date of Signing     /s/ Ed Lehotsky
      * Ed Lehotsky     Owner Representative     8/4/06     Date of Signing    

 

* Required Owner signature - Mr. Horton may sign on behalf on Mr. Souki during
Mr. Souki’s absence.

 

Page 3 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 035

 

DATE OF CHANGE ORDER: August 14, 2006

 

Extension of Contractors All Risk, Delay in Start-Up (DSU), and Excess Of Loss –
Windstorm and Flood Insurance Coverage Expiration Dates

The Agreement between the Parties listed above is changed as follows:

With reference to the Agreement, Attachment O, Insurance Requirements the
coverage period for the following insurance policies: 1) Contractors All Risk
(Builder’s Risk); 2) Builder’s Risk – Delayed Start-Up; and 3) Excess of Loss –
Windstorm and Flood Policy, have been extended as follows.

Contractors All Risk – The Contractors All Risk (Builder’s Risk) coverage period
has been extended to expire at 23:59 Central Standard Time on December 20, 2008
or issue of a Substantial Completion Certificate, whichever is earlier. The
additional premium is $731,136.00. If Substantial Completion is achieved between
September 2, 2008 and December 19, 2008, the additional premium will be
reimbursed on a pro-rata basis.

Delay In Start Up (DSU) – The Delay in Start Up coverage period has been
extended to expire at 23:59 Central Standard Time on December 20, 2008 or issue
of a Substantial Completion Certificate, whichever is earlier. The additional
premium is $373,644.00. If Substantial Completion is achieved between
September 2, 2008 and December 19, 2008, the additional premium will be
reimbursed on a pro-rata basis.

Excess Of Loss – Windstorm and Flood Coverage – The Excess of Loss – Windstorm
and Flood coverage period has been extended to expire at 23:59 Central Standard
Time on December 20, 2008 or issue of a Substantial Completion Certificate,
whichever is earlier. The additional premium is $457,267.00.

The total value of this change order is $1,562,047.00.

It is recognized that some of the insurance policies that cover Phase 1 Facility
have been extended to include coverage for Phase 2 and in some cases the policy
limits are being shared among the two Phases. To the extent any insurance policy
provided by Bechtel under the Phase 2 Agreement also applies to the Phase 1
Facility and an occurrence with respect to that policy affects both the Phase 1
Facility and the Phase 2 Facility, the Phase 1 Facility shall have priority and
any proceeds from such insurance policy shall be used first to satisfy any
claim(s) with respect to the Phase 1 Facility before being applied or used to
satisfy any claims with respect to the Phase 2 Facility.”

For avoidance of doubt, the extension of the expiration dates of the insurance
coverages listed above shall not be interpreted to modify the insurance
requirements under the Agreement for Engineering, Procurement, Construction and
Management of Construction Services dated July 21, 2006 for the Phase 2
Receiving, Storage and Regasification Terminal Expansion.

Reference the following attached documents:

 

1) Estimate for Contractors All Risk, DSU, Excess of Loss Windstorm & Flood
Insurance Coverage Period Changes

 

2) Payment Milestones (T-0143).

With respect to the Milestone Payment for the additional premiums in the amount
$1,562, 047.00, the invoice will be due and payable no later than August 25,
2006.



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 035

 

DATE OF CHANGE ORDER: August 14, 2006

 

Extension of Contractors All Risk, Delay in Start-Up (DSU), And Excess Of Loss –
Windstorm and Flood Insurance Coverage Expiration Dates

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 thru 0028, 0031
and 0034)

   $ 87,567,613

The Contract Price prior to this Change Order was

   $ 734,503,613

The Contract Price will be increased by this Change Order in the amount of

   $ 1,562,047

The new Contract Price including this Change Order will be

   $ 736,065,660

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is April 3,
2008 (1,095 Days following the NTP)

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1,355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: See attached “Payment Milestone – Contractors
All-Risk, Delay in Start-Up, Excess of Loss – Windstorm and Flood Insurance
coverage period changes (T-0143)”. Payment is due August 25, 2006.

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE- 035

 

DATE OF CHANGE ORDER: August 14, 2006

 

Extension of Contractors All Risk, Delay in Start-Up (DSU), And Excess Of Loss –
Windstorm and Flood Insurance Coverage Expiration Dates

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ Charif Souki

    /s/ C. Asok Kumar * Charif Souki     Contractor Chairman     C. Asok Kumar  
  Name     Project Director     Title        Aug. 24, 2006 Date of Signing    
Date of Signing /s/ Stan Horton    

* Stan Horton

President & COO Cheniere Energy

           Date of Signing     /s/ Keith Meyer    

* Keith Meyer

President Cheniere LNG

    Aug. 22, 2006     Date of Signing     /s/ Ed Lehotsky    

* Ed Lehotsky

Owner Representative

    8/21/06     Date of Signing    

 

* Required Owner signature - Mr. Horton may sign on behalf on Mr. Souki during
Mr. Souki’s absence.



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE-036

 

DATE OF CHANGE ORDER: Sep 14, 2006

 

Project: Critical Piping Tie Ins

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work:

Implement the following critical Piping Tie-Ins:

Perform engineering, procurement, fabrication, shipping, storage, construction
installation, and all other work necessary to achieve completed configurations
for the Critical Piping Tie-ins which shall include but not necessarily be
limited to:

 

•   Modification to existing Phase 1 piping

 

•   Modification to existing Phase 1 piperack structure

 

•   Perform interference checks and make modifications as required to eliminate
interferences with any and all other Phase 1 permanent features that are
affected, such as cable trays and cabling.

 

•   Provision of all supervision, craft labor, equipment, materials, tools,
consumables, and personal protective equipment as required

 

•   Provision of cranes, lifts, and scaffolding as required

 

•   Fabrication and installation of piping assemblies complete with all
fittings, valves, appurtenances, gaskets, bolts, vents, drains, and blinds as
required to achieve completed configurations as depicted on the attached P&IDs
and isometrics.

 

•   Fabrication, protective coating, and installation of piping supports, both
permanent and temporary as required

 

•   Stress relief as required

 

•   Non-destructive examination

 

•   Leak testing

 

•   Protective coating and insulation of piping as required.

 

•   Provide any other requirements for the safe and efficient future connections
to these piping systems during the Phase 2 construction.

All other work necessary including management, QA/QC, reporting, record-keeping,
touch-up, clean-up, removal of debris, and any other activity required to
complete the work. Refer to the attached documents for further information.

Contractor shall proceed with the above design changes and prepare detailed Lump
Sum cost estimates. Upon final review and approval by Owner of the detailed
estimate, Contractor shall prepare the required documentation, including a
completed Schedule D-3 in accordance with Article 6.1A of the Agreement.

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
on September 14, 2006

 

1



--------------------------------------------------------------------------------

UNILATERAL CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE-036

 

DATE OF CHANGE ORDER: Sep 14, 2006

 

Project: Critical Piping Tie Ins

This Change Order is signed by Owner’s duly authorized representatives.

 

/s/ Charif Souki     /s/ Stan Horton *Charif Souki     * Stan Horton Chairman  
  President and COO Cheniere Energy        9-20-06 Date of Signing     Date of
Signing /s/ Keith Meyer     /s/ Ed Lehotsky *Keith Meyer     * Ed Lehotsky
President Cheniere LNG    

Owner Representative

9-20-06     9/15/06 Date of Signing     Date of Signing

 

* Required Owner signature - Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

2



--------------------------------------------------------------------------------

CHANGE ORDER

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

CHANGE ORDER NUMBER: SP/BE-0037

 

DATE OF CHANGE ORDER: September 30, 2006

 

LNG TANK SUBCONTRACTOR – RECOVERY OF COST/SCHEDULE IMPACTS RELATED TO HURRICANES
KATRINA, RITA AND WILMA

The Agreement between the Parties listed above is changed as follows:

Contractor and Owner agree to implement and incorporate the following changes to
the Agreement for the impacts to the LNG Tank Subcontractor caused by hurricanes
Katrina, Rita and Wilma (the “Hurricanes”) and to accelerate the Work to achieve
the Ready for Cool Down dates as contained in Change Order SP/BE-0032, in order
for Contractor to achieve the Target Bonus Date and the Forecasted Substantial
Completion date, as contained in Change Order SP/BE-0032.

Adjustment to Contract Price:

 

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders

   $ 89,129,660

The Contract Price prior to this Change Order was

   $ 736,065,660

The Contract Price will be increased by this Change Order in the amount of

   $ 10,472,865

The new Contract Price including this Change Order will be

   $ 746,538,525

The Contract Price adjustment of $10,472,865 set forth in this Change Order is
hereinafter referred to as the “LNG Tank Subcontract Price Adjustment.” The
breakdown of the LNG Tank Subcontract Price Adjustment is attached hereto as
Attachment A.

 

  (1) Part of the LNG Tank Subcontract Price Adjustment is to attract qualified
craft and supervision, plus the use of certain equipment required to accelerate
the Subcontract Work to achieve the Ready for Cool Down dates, which are
required to achieve Contractor’s Target Bonus Date and Forecasted Substantial
Completion date. The Parties agreement with respect to the forecast of wage, and
incentive increases, plus the use of certain equipment, is listed in paragraphs
4.01 through 4.09 of Attachment A (hereinafter referred to as the “Revised
Compensation & Equipment Forecast”). If the Contractor does not pay out the full
Revised Compensation & Equipment Forecast amount, the LNG Tank Subcontract Price
Adjustment will be lowered in the amount of the difference in the amount paid
and the amount listed in paragraphs 4.01 through 4.09 and the adjustment will be
reflected in a subsequent Change Order. On the other hand, if the Revised
Compensation & Equipment Forecast amount is not sufficient to attract qualified
craft and supervision personnel to accelerate the Work to achieve the Ready for
Cool Down dates, the Target Bonus date and the Forecasted Substantial Completion
date, the Parties will revise the Revised Compensation & Equipment Forecast cost
elements, as necessary, or adjust the Tank RFCD dates, Target Bonus date or the
Forecasted Substantial Completion date, to the degree that it can be
demonstrated that any Owner decision not to increase the Revised Compensation
and Equipment Forecast as recommended by the LNG Tank Subcontractor will impact
the critical path RFCD dates. Any such changes in the Revised Compensation &
Equipment Forecast or schedule completion dates will be incorporated into the
Agreement through a separate Change Order.

 

  (2)

The LNG Tank Subcontract Price Adjustment above excludes potential bonuses that
may be earned pursuant to Attachment A, item 5.0. Should Tank 1 be Ready for
Cool Down (“RFCD”) on or before February 18, 2008, the LNG Tank Subcontractor
will earn a lump sum bonus payment of five hundred thousand dollars ($500,000).
Should Tank 2 be RFCD on or before March 23, 2008, the

 

Page 1 of 3



--------------------------------------------------------------------------------

 

LNG Tank Subcontractor will earn a lump sum bonus payment of five hundred
thousand dollars ($500,000). No bonus ($500,000) may be earned by the LNG Tank
Subcontractor if Tank 1 is RFCD later than February 18, 2008. No bonus
($500,000) may be earned by the LNG Tank Subcontractor if Tank 2 is RFCD later
than March 23, 2008.

Should Tank 3 be Ready for Cool Down (“RFCD”) prior to July 1, 2008, LNG Tank
Subcontractor will earn a daily bonus of eighteen thousand four hundred and
sixty-one dollars ($18,461) per calendar day, up to a maximum bonus of one
million two hundred thousand dollars ($1,200,000).

A separate Change Order will be executed at such time as each bonus is earned.

 

  (3) All amounts paid to Contractor under this Change Order SP/BE-0037 (and
future Change Orders if a RFCD bonus is earned per Section 2 above) will be paid
to the LNG Tank Subcontractor.

Other Requirements and Information:

With respect to Attachment A, Actual Cost (1.0), LNG Tank Subcontractor’s
payment records related to the actual costs paid, will be available for Owners
review, on site. Payment to Subcontractor will be made simultaneous with payment
to Contractor, which is due within thirty (30) after Owners review and approval
of LNG Tank Subcontractor’s invoice.

With respect to Attachment A, Lump Sum Costs (2.0) and Risk Premium (3.0), LNG
Tank Subcontractor shall be paid these amounts on a lump sum basis. Payment to
Subcontractor will be made simultaneous with payment to Contractor, which is due
within thirty (30) after Owners review and approval of LNG Tank Subcontractor’s
invoice.

With respect to Attachment A, the Revised Compensation & Equipment Forecast
(4.0), on a monthly basis LNG Tank Subcontractor’s payment records related to
the wages, incentives and equipment usage paid out with respect to paragraphs
4.01 to 4.09 of Attachment A will be available for Owner’s review on Site. Such
records shall be in the form of LNG Tank Subcontractor’s standard records, as
may be reasonably required by Owner to validate LNG Tank Subcontractor’s
payments for such wages, incentives, and equipment in accordance with Attachment
A. The amounts paid with respect to item (1) shall be reconciled on a monthly
basis and once agreed in writing shall not be subject to further review. Payment
to Subcontractor will be made simultaneous with payment to Contractor, which is
due within thirty (30) after Owners review and approval of LNG Tank
Subcontractor’s invoice.

Any Dispute related to the Owner approval or payment of an LNG Tank
Subcontractor invoice or charge under this Change Order, shall be resolved in
accordance with the Agreement, Article 18.1, except that Owners, Contractors and
LNG Tank Subcontractors senior management shall meet and have full authority to
equitably resolve such dispute. The decision of the senior managers shall be
binding on all parties and such decision shall not be subject to further dispute
or appeal pursuant to Article 18.2.

Pursuant to (1) above, Owner, Contractor and LNG Tank Subcontractor senior
executives will meet once a quarter to review progress of the Subcontract Work
compared to the revised Level III Schedule, current issues, mitigation efforts
and proactive actions to be taken. In addition, they will discuss whether any
additional requirements outside of this Change Order should be implemented,
which may or may not cause the Contract Price and/or Project Schedule to be
adjusted. If such additional requirements are implemented, they will be
implemented through a Change Order.

The Parties’ agreement hereunder with respect to the events covered by this
Change Order shall not prejudice or waive any rights the Parties’ may have under
the Agreement with respect to any future events of Force Majeure (including
hurricanes and named tropical storms), if any.

 

2



--------------------------------------------------------------------------------

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged from April 3, 2008.

The Target Bonus Date as of the date of this Change Order therefore is 1,095
Days following the NTP.

The Guaranteed Substantial Completion Date will be unchanged from Dec 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is therefore 1,355 Days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: Per the attached Payment Schedule

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No change

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

Subject to the adjustments (if any) with respect to item (1) under the heading
“Adjustment to Contract Price”, this Change Order shall constitute a full and
final settlement and accord and satisfaction of all of the effects of the change
as described in this Change Order upon the Changed Criteria and shall be deemed
to compensate Contractor for such change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ Stan Horton     /s/ C. Asok Kumar *Charif Souki, Chairman     Contractor
10/20/06     C. Asok Kumar Date of Signing     Name /s/ Stan Horton     Project
Director *Stan Horton, President & COO Cheniere Energy     Title 10/20/06    
10/20/06 Date of Signing     Date of Signing /s/ Keith Meyer       * Keith
Meyer, President Cheniere LNG    

 

3



--------------------------------------------------------------------------------

10-23-06     Date of Signing     /s/ Ed Lehotsky       *Ed Lehotsky, Owner
Representative     10/19/06     Date of Signing    

 

* Required Owner Signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

4



--------------------------------------------------------------------------------

SP/BE-0037

Attachment A

LNG Tank Subcontract Price Adjustment

 

    

Description

   Cost    Cost Impacts from Hurricanes and Acceleration Costs     
LNG Tank Subcontract 1.0    Actual Cost    $ 1,069,616 2.0    Lump Sum Costs
(includes material & equipment, recovery plan and improved site access in tank
area)    $ 1,314,416 3.0    Risk Premium    $ 1,200,000    Subtotal Actual/Lump
Sum Cost    $ 3,584032    Revised Compensation & Equipment Forecast to Recover
Schedule Impacts       (Subject to Quarterly Review as Provided in Change Order)
   4.0    Wage, Benefit and Incentive Increases    4.01    Craft Labor Cost    $
1,789,911 4.02    On-Site Staff Labor Cost    $ 299,945 4.03    Increased Craft
Subsistence    $ 1,052,547 4.04    Increased On-Site Staff Subsistence    $
160,986 4.05    Increased future Subcontractor cost    $ 1,104,313 4.06    DMSI
Concrete Cost    $ 363,720 4.07    Employee Retention Incentive    $ 1,250,000
4.08    Discretionary overtime and subcontractor incentives    $ 110,000 4.09   
Equipment to improve schedule    $ 757,411    Subtotal Increase in Wage and
Incentives plus Equipment    $ 6,888,833    Total Change Order Amount SP/BE-0037
   $ 10,472,865    Potential Bonuses – Paid Only if RFCD dates achieved    5.01
   Tank 1 RFCD (lump sum)    $ 500,000 5.02    Tank 2 RFCD (lump sum)    $
500,000 5.03    Tank 3 RFCD ($18,461/ day to max $1.2 mil)    $ 1,200,000   
Subtotal Potential Bonuses (by future Change Order)    $ 2,200,000



--------------------------------------------------------------------------------

CHANGE ORDER

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

 

OWNER: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

  

CHANGE ORDER NUMBER: SP/BE-0038

 

DATE OF CHANGE ORDER: October 11, 2006

 

PILING and MARINE SUBCONTRACTOR – RECOVERY OF COST/SCHEDULE IMPACTS RELATED TO
HURRICANES KATRINA, RITA AND WILMA

The Agreement between the Parties listed above is changed as follows:

Contractor and Owner agree to implement and incorporate the following changes to
the Agreement for all of the cost impacts to the Piling (BOH Bros.) and Marine
(Weeks Marine) Subcontractors and the LNG Tank Piling Supplier (Dunham-Price)
caused by hurricanes Katrina, Rita and Wilma (the “Hurricanes”).

Adjustment to Contract Price:

 

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders

   $ 99,602,525

The Contract Price prior to this Change Order was

   $ 746,538,525

The Contract Price will be increased by this Change Order in the amount of

   $ 3,997,529

The new Contract Price including this Change Order will be

   $ 750,536,054

The Contract Price adjustment of $3,997,529 set forth in this Change Order is
hereinafter referred to as the “Piling and Marine Subcontract Force Majeure
Price Adjustment.” The breakdown of the Contract Price increase is as follows:

 

1. Dunham Price- LNG Tank Pile Supplier

   $ 957,135.00

2. Weeks Marine- Marine Work Subcontractor

   $ 2,007,342.00

3. BOH Bros. Process Piling Work Subcontractor

   $ 1,033,052.00           $ 3,997,529.00

This Contract Price adjustment is for the full and final settlement of force
majeure issues and claims by Contractor’s Subcontractors Weeks Marine and BOH
Bros and Contractor’s Sub-subcontractor Dunham – Price for the LNG tank pile
supply

The Parties’ agreement hereunder, with respect to the events covered by this
Change Order, shall not prejudice or waive any rights the Parties’ may have
under the (1) Agreement with respect to any future events of Force Majeure
(including hurricanes and named tropical storms), if any, or (2) Change Orders
SP/BE 30, 32 or 37.

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged from April 3, 2008.

The Target Bonus Date as of the date of this Change Order therefore is 1,095
Days following the NTP.

The Guaranteed Substantial Completion Date will be unchanged from Dec 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is therefore 1,355 Days following NTP.



--------------------------------------------------------------------------------

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: Per the attached Payment Schedule

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No change

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

Subject to the adjustments (if any) under the heading “Adjustment to Contract
Price”, this Change Order shall constitute a full and final settlement and
accord and satisfaction of all of the effects of the change as described in this
Change Order upon the Changed Criteria and shall be deemed to compensate
Contractor for such change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ Stan Horton

   

/s/ C. Asok Kumar

*Charif Souki, Chairman

   

Contractor

10/20/06

   

C. Asok Kumar

Date of Signing

   

Name

/s/ Stan Horton

   

Project Director

*Stan Horton, President & COO Cheniere Energy

   

Title

10/20/06

   

10/30/06

Date of Signing

   

Date of Signing

/s/ Keith Meyer

     

* Keith Meyer, President Cheniere LNG

   

10-23-06

     

Date of Signing

   

/s/ Ed Lehotsky

     

*Ed Lehotsky, Owner Representative

   

10/17/2006

     

Date of Signing

   

 

* Required Owner Signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.